DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruckenbauer US 2007/0247177 A1 in view of English translation of Yoneda et al. JP2008192861A (hereinafter referred to as Yoneda).

Regarding claim 1, Ruckenbauer teaches a semiconductor test apparatus (fig. 2, test apparatus, par. [0043]) comprising: a stage (fig. 2, test table 18, par. [0043]) on which a wafer (fig. 2, semiconductor wafer 6, par. [0043])  including a plurality of subjects (fig. 2, semiconductor wafer 6 with semiconductor element structures to be tested is arranged on its upper face 14, par. [0043]) is to be mounted; 
a probe card (fig. 2, needle card 8, par. [0043]) disposed above the stage; 
5a pressurizing wall (fig. 2, housing wall 21, par. [0043]) disposed on a surface of the probe card opposing the stage, extending toward the stage, and having an opening (fig. 2, test area 9, par. [0043]); 
a mark disposed (fig. 2, distance sensors 11 and 12 being arranged on the lower face 22 of the housing wall 21 par. [0048]) on a lower surface of the pressurizing wall, the lower surface being a surface of the pressurizing wall opposing the stage; 
a probe (fig. 2, test probe 7, par. [0043]) disposed in the opening; 
10a tube (fig. 2, gas inlet 23, par. [0048]) to force air into the opening; 
a detector (fig. 2, distance sensors 11 and 12, par. [0048]); and 
a controller (fig. 2, gap control elements 15 and 16, par. [0048]) to control second spacing (fig. 2, gap 13, par. [0048]) between the wafer and the lower surface of the pressurizing wall based on the first spacing detected by the detector, wherein 
when an electrical property of each of the subjects of the wafer is measured ( wafers tested for their functionality, par. [0043]), the 15second spacing is controlled to be predetermined spacing by the controller (gas gap control elements and the distance sensors, par. [0018]), and the air is forced into the opening through the tube (fig. 2, gas inlets 23 and causes a gas flow, par. [0048]).  
Ruckenbauer does not teach detect first spacing between a tip of the probe and the mark.
Yoneda teaches detect first spacing between a tip of the probe (fig. 1, probe needle 2, par. [0021]) and the mark (fig. 1, object position as provided in the probe card 1 (the recognized object position a is, for example, a position up to a recognized object provided on the upper surface of the probe card 1), par. [0021]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a measuring device that detects the position of the card and the needle and measures probe positions and the needle position during inspection, as taught in Yoneda t in modifying the apparatus of Abe. The motivation would be improved positioning accuracy of the object to be measured such as a semiconductor wafer and the probe needle with respect to the position variation of the probe card and the probe needle during measurement. The amount of change in the position of the probe card or the probe needle due to the deformation of the probe card obtained by the probe position measuring device during the inspection, the stage is adjusted so as to keep the distance between the probe card and the object to be measured constant.

Regarding claim 2, Ruckenbauer and Yoneda teaches the semiconductor test apparatus according to claim 1, Ruckenbauer teaches further comprising a movable unit (fig. 2, gap control elements 15 and 16 have piezoelectric actuators, par. [0043]) to move at least one of the stage (fig. 2, test table 18, par. [0043]) and the probe card (fig. 2, needle card 8, par. [0043]) in a direction 20in which the stage and the probe card oppose each other.  

Regarding claim 3, Ruckenbauer and Yoneda teaches the semiconductor test apparatus according to claim 1, Ruckenbauer teaches, wherein the probe card  (fig. 2, needle card 8, par. [0043]) has a through hole leading to the opening (fig. 2, test area 9, par. [0043]), the tube (fig. 2, par. [0048]) is connected to the through hole through a joint (see fig. 6,  gas pressure via gas inlets 23 join another gas supply line, par. [0007]) and an outlet area (fig. 2, annular gap 13, par. [0045]) is smaller than an inlet area, the inlet area being a cross-sectional 12 area of the joint through which the air passes (fig. 2, pressure build up due to the difference is the size area on the inlet and outlets par. [0048]), the outlet area being a product of an inner perimeter of the pressurizing wall and a length from the lower surface of the pressurizing wall (fig. 2, housing wall 21, par. [0043]) to the tip of the probe (fig. 2, test probe 7, par. [0043]).  

5 Regarding claim 4, Ruckenbauer and Yoneda teaches the semiconductor test apparatus according to claim 1, Ruckenbauer teaches further comprising an additional tube (fig. 2, gas inlets 23, par. [0048]) having one end connected to the opening and the other end connected to a pressure gauge (par. [0029] [0049]).  

Regarding claim 5, Ruckenbauer and Yoneda teaches the semiconductor test apparatus according to claim 1,Ruckenbauer teaches further comprising 10a pressure sensor (fig. 2, pressure sensor, par. [0029]) disposed in the opening (fig. 2, test area 9, par. [0043]) to measure pressure in the opening.  

Regarding claim 7, Ruckenbauer and Yoneda teaches the semiconductor test apparatus according to claim 1, Ruckenbauer teaches the claimed invention except for predetermined spacing is 50 µm to 130 µm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the for a predetermined spacing is 50 µm to 130 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

20 Regarding claim 8, Ruckenbauer and Yoneda teaches a semiconductor test  method of measuring the electrical property of each of the subjects of the wafer using the semiconductor test apparatus (fig. 2, test apparatus, par. [0043]) according to claim 1, the semiconductor test method (par. [0018]) comprising: (a) mounting the wafer (fig. 2, semiconductor wafer 6, par. [0043]) on the stage (fig. 2, test table 18, par. [0043]); (b) calculating the second spacing (fig. 2, gap 13, par. [0048]) between the wafer and the lower surface of the 25pressurizing wall (fig. 2, housing wall 21, par. [0043]) detected by the detector (fig. 2, distance sensors 11 and 12, par. [0048]); 13 (c) bringing the stage and the probe card into proximity based on the second spacing calculated in the step (b) (par. [0034]); (d) forcing the air into the opening through the tube to increase pressure in the opening (gas pressure is built up in the test area 9 via the gas inlets 23 and causes a gas flow in the gap 13, par. [0048]); and 5(e) measuring the electrical property of each of the subjects of the wafer (par. [0048]).
Ruckenbauer does not teach based on the first spacing.
Yoneda teaches based on the first spacing (fig. 2, object position a ′ provided in the probe needle 2 (in this case, for example, the probe card 1 or the support part of the probe needle 2 so that the tip of the probe needle 2 can be recognized by the probe position measuring device 6), par. [0021]).
The references are combined for the same reason already applied in the rejection of claim 1.

Claim(s) 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruckenbauer in view of Yoneda as applied to claim 1 above, and further in view of McClanahan et al. US 2017/0059442 A1(hereinafter referred to as McClanahan).

Regarding claim 6, Ruckenbauer and Yoneda teaches the semiconductor test apparatus according to claim 1, Ruckenbauer and Yoneda do not teach further comprising: a temperature measurement unit to measure a temperature of the stage; and an air temperature controller to control a temperature of the air based on the 15temperature measured by the temperature measurement unit.  
McClanahan teaches further comprising: a temperature measurement unit (fig. 2A, temperature sensor 239, par. [0018]) to measure a temperature of the stage (fig. 2A, chuck 222, par. [0018]); and an air temperature controller (fig. 2A, computing device (e.g., processor) 241, par. [0018]) to control a temperature of the air based on the 15temperature measured by the temperature measurement unit.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method for checking seal of probe chamber or test chamber used to probe or test variety of different IC devices, as taught in McClanahan in modifying the apparatus of Ruckenbauer and Yoneda. The motivation would be to identify chamber seal integrity problems, thus setting the minimum flow rate of a dry gas to reduce utilization cost and automatically suspend probing of the wafer to allow taking the system offline for locating and solving/sealing the leak.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/           Examiner, Art Unit 2866                                                                                                                                                                                             
/JERMELE M HOLLINGTON/           Primary Examiner, Art Unit 2858